1933 Act File No. 333-1293421940 Act File No. 811-21829SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No.Post-Effective Amendment No.XX 3 and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940XAmendment No. 7BBH TRUST(Exact name of Registrant as specified in charter)140 BroadwayNew York, New York, 10005(Address of Principal Executive Offices)Registrant's Telephone Number, Including Area Code:(800) 625-5759Corporation Services Company,2711 Centerville Road, Suite 400, Wilmington, Delaware19808.(Name and Address of Agent for Service)It is proposed that this filing will become effective:X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on pursuant to paragraph (a)(ii) of Rule 485. If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. BROWN [LOGO] BROTHERS HARRIMAN Prospectus October 31, 2008 BBH U.S. TREASURY MONEY FUND BBH MONEY MARKET FUND REGULAR SHARES INSTITUTIONAL SHARES BBH TAX EXEMPT MONEY FUND The Securities And Exchange Commission Has Not Approved Or Disapproved These Securities Or Passed Upon The Adequacy Of This Prospectus. Any Representation To The Contrary Is A Criminal Offense. CONTENTS Page Investment Objective 3 Principal Investment Strategies 4 Principal Risk Factors 5 Fund Performance 8 Fees and Expenses of the Funds 12 Investment Adviser and Fund Administrator 14 Shareholder Information 15 Financial Highlights 21 Additional Information 26 INTRODUCTION The BBH Funds are a mutual fund family that offers a variety of investment goals and strategies. The funds offered within this prospectus are BBH U.S. Treasury Money Fund, BBH Money Market Fund, and BBH Tax Exempt Money Fund (each a "Fund" or collectively the "Funds"), and each is a separate and diversified series of BBH Trust (the "Trust"). The Trust has a combined Investment Advisory and Administrative Services Agreement ("Agreement") with Brown Brothers Harriman & Co. ("BBH"), and through members of BBH's separately identifiable department (referred to as the "SID" or the "Investment Adviser"), BBH provides investment advice, portfolio management and administrative services to the Funds. INVESTMENT OBJECTIVE The investment objective of the BBH U.S. Treasury Money Fund and the BBH Money Market Fund is to provide investors with as high a level of income as is consistent with the preservation of capital and the maintenance of liquidity. The investment objective of the BBH Tax Exempt Money Fund is to provide investors with as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity. Each Fund's investment objective may only be changed with shareholder approval. 3 PRINCIPAL INVESTMENT STRATEGIES BBH U.S. Treasury Money Fund Under normal circumstances the Investment Adviser of the BBH U.S. Treasury Money Fund invests in securities issued by the U.S. Treasury and backed as to principal and interest payments by the full faith and credit of the United States of America and repurchase agreements collateralized by such securities.
